Citation Nr: 1760106	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 21, 2011 and in excess of 40 percent from July 21, 2011 to January 15, 2013 for psoriatic arthritis of the right knee and right elbow.  

2.  Entitlement to a disability rating in excess of 10 percent from January 16, 2013 for psoriatic arthritis of the right elbow, rated as limitation of forearm flexion.  

3.  Entitlement to a disability rating in excess of 30 percent from March 1, 2014 for psoriatic arthritis of the right knee, rated as residuals of knee replacement.  

4.  Entitlement to an initial disability rating in excess of 10 percent prior to February 23, 2012 and an initial compensable disability rating from February 23, 2012 to January 15, 2013 for right knee instability.  

5.  Entitlement to an initial compensable rating from July 10, 2015 and in excess of 20 percent from November 9, 2016 for psoriatic arthritis of the right elbow, rated as impairment of supination and pronation.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2015 decision, the Board denied the Veteran an effective date prior to April 12, 2007 for the award of a 60 percent rating for psoriasis.  The remaining issues on appeal were remanded.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a January 2016 Joint Motion for Remand (Joint Motion), which vacated the Board's June 2015 decision with respect to this issue and remanded it to the Board for further consideration.  

The issues of entitlement to increased ratings for psoriatic arthritis of the right elbow and right knee (rated together under Diagnostic Code (DC) 5009 and subsequently rated separately under DCs 5206, 5213 and 5055) and instability of the right knee, were denied by the Board in a November 2015 decision.  The Veteran also appealed these determinations to the Court.  In a February 2016 Order, the Court granted a separate January 2016 Joint Motion, which vacated the Board's November 2015 decision and returned these issues to the Board for further consideration.  

In a September 2016 decision, the Board awarded entitlement to an effective date prior to April 12, 2007, for the award of a 60 percent disability rating for psoriasis and remanded the remaining issues on appeal.  

The issues of entitlement to increased ratings for psoriatic arthritis of the right elbow in excess of 10 percent from January 16, 2013; psoriatic arthritis of the right knee in excess 30 percent from March 1, 2014; and psoriatic arthritis of the right elbow in excess of 0 percent from July 10, 2015 and in excess of 20 percent from November 9, 2016,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 15, 2013, the probative evidence of record reflects that psoriatic arthritis of the right knee and right elbow, at worst, has been productive of definite impairment of health objectively supported by examination findings.  

2.  For the period prior to January 15, 2013, the probative evidence of record reflects that the instability of the right knee at worst, has been productive of slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, though no higher, prior to July 21, 2011 for psoriatic arthritis of the right knee and right elbow have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5009 (2017).

2.  The criteria for a disability rating in excess of 40 percent from July 21, 2011 to January 15, 2013 for psoriatic arthritis of the right knee and right elbow have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5009 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent prior to February 23, 2012 for instability of the right knee have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5257 (2017).

4.  The criteria for an initial disability rating of 10 percent, though no higher, from February 23, 2012 for instability of the right knee have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in April 2010 and January 2012 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  


1.  Psoriatic Arthritis of the Right Knee and Right Elbow

The Veteran's psoriatic arthritis is currently rated under DC 5009, which instructs that with the types of arthritis, diagnostic codes 5004 through 5009, rate the disability as rheumatoid arthritis.  Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, DC 5002.  

Under DC 5002, as an active process, rheumatoid arthritis is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or a 100 percent  for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.  

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The probative evidence of record, including VA medical records and the April 2010, July 2011, February 2012, July 2015 and November 2016 VA examinations, demonstrates that prior to January 15, 2013, the Veteran's psoriatic arthritis of the right knee and right elbow, at worst, has been productive of definite impairment of health objectively supported by examination findings.  The Board observes that as the July 2011 VA examination was the first examination in this appeal period to specifically address rheumatoid arthritis, which was found to be in active process and found to cause definite impairment of overall health, it also is reflective of the Veteran's psoriatic arthritis symptoms for the time period prior to this date.  Therefore the evidence of record more nearly approximates a 40 percent disability rating, but no higher, for psoriatic arthritis of the right knee and right elbow for the entire period prior to January 15, 2013.  

The Board observes that, at no time during the period of the appeal, has the probative evidence of record demonstrated the presence of totally incapacitating constitutional manifestations associated with active joint involvement or less that the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating episodes.  Thus, consideration of a higher disability rating under DC 5002 is not for application here.  

Accordingly, the Board concludes that the Veteran's psoriatic arthritis of the right knee and right elbow warrants a disability rating of 40 percent, but no higher, under DC 5002 throughout the period prior to January 15, 2013.  38 C.F.R. §§ 3.102, 4.3 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for a disability rating in excess of 40 percent for this disability at any time throughout the period prior to January 15, 2013.  38 C.F.R. §§ 4.3, 4.7 (2017).

2.  Right Knee Instability 

The Veteran's right knee instability has been rated under 38 C.F.R. § 4.71a, DC 5257 (2017).  DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

The probative evidence of record, including VA medical records and the April 2010, July 2011, February 2012, July 2015 and November 2016 VA examinations, demonstrates that, prior to January 15, 2013 the Veteran's instability of the right knee at worst, has been productive of slight instability.  The April 2010 VA examination demonstrates reports of instability in the right knee.  Although the July 2011 VA examination demonstrates no findings of instability or joint laxity on examination, the examiner specifically stated in the diagnosis section that disabilities associated with the diagnosed left knee degenerative joint disease included right knee psoriasis and right knee instability.  Thereafter, the February 2012 VA examination of the knee and leg included normal findings during joint stability tests of the right knee.  Although a rating for right knee instability was awarded was for the period prior to January 15, 2013, the Board observes that a July 2015 VA examination reflects findings of instability and noted the Veteran had a history of slight instability in the right knee which gives credence to the likelihood that the Veteran did have such instability for the period prior to 2013 given the findings in 2010 and 2015.  Right knee instability was also characterized as "minor" in the 2015 examination.  Therefore, the VA examinations of record indicate that the Veteran's right knee instability prior to January 15, 2013 was productive of slight instability.  Thus, the evidence of record more nearly approximates the criteria for the assignment of a 10 percent disability rating for the entire appeal period prior to January 15, 2013.  

While the record reflects findings of instability in the right knee prior to January 15, 2013, characterized as slight and "minor," the Board observes that, at no time during this period, has the probative evidence of record reflected any findings of moderate or severe instability or subluxation.  As a result, consideration of a higher disability rating under DC 5257 is not for application here.  

Accordingly, the Board concludes that the Veteran's instability of the right knee warrants a disability rating of 10 percent, but no higher, throughout the period prior to January 15, 2013.  38 C.F.R. §§ 3.102, 4.3 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 10 percent for this disability at any time throughout the period prior to January 15, 2013.  38 C.F.R. §§ 4.3, 4.7 (2017).

Lay Statements 

The Board has considered the lay statements of record regarding the severity of the Veteran's psoriatic arthritis of the right knee and right elbow and right knee instability and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2017).  The Veteran is competent to report on factual matters of which she has firsthand knowledge and her statements regarding her symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

Finally, as entitlement to a TDIU has been awarded under the provisions of 38 C.F.R. § 4.16 by the RO, further consideration of entitlement to TDIU is not required.  


ORDER

A disability rating of 40 percent, though no higher, prior to July 21, 2011 for psoriatic arthritis of the right knee and right elbow is granted, subject to the regulations applicable to the payment of monetary benefits.

A disability rating in excess of 40 percent from July 21, 2011 to January 15, 2013 for psoriatic arthritis of the right knee and right elbow is denied.

An initial disability rating in excess of 10 percent prior to February 23, 2012 for instability of the right knee is denied.

An initial disability rating of 10 percent, though no higher, from February 23, 2012 for instability of the right knee is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

The Veteran was afforded VA examinations for her right knee and right elbow conditions in April 2010, July 2011, February 2012, July 2015 and November 2016.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4 .59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.; See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017), providing that the examiner should "estimate the functional loss that would occur during flares."  In accordance with 38 C.F.R. § 3.326 (a), the Veteran should be afforded new examinations that are in accordance with recent precedent of the Court.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for VA examinations of the right knee and right elbow.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluations of the right knee and right elbow should consist of all necessary testing including range of motion testing for BOTH KNEES and BOTH ELBOWS based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner is asked to comment on the following:  

(a).  The degree of severity and the functional effects of this disability on her activities of daily living and capacity for work.  

(b).  The extent of any weakened movement, excess fatigability and incoordination.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

(c).  Whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiners' opinions are responsive to the determinative issue of the severity of the right knee at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claims in light of this and all other additional evidence.  If the issues are denied, send the Veteran and her attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


